DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim(s) 1-7 in the reply filed on 4/12/22 is acknowledged.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7 are rejected under 35 U.S.C. 101 because the claim(s) are directed to an abstract mater (mathematical concept) and there are no additional limitation that amount to significant more and thus said claims are ineligible subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102 a (2) as being anticipated by Chen et al. (US 10,506,337 B2).

Claim 1, Chen et al. disclose of a method for determining microphone position, which is a method for determining positions of a plurality of microphones in a microphone array having the plurality of microphones arranged in a plurality of concentric circles, the method comprising: a constraint condition acquiring of acquiring constraint conditions including a maximum number of the plurality of microphones (fig.1 (102/106); col.10 line 10-55); and a selecting of selecting, from among a plurality of combinations of (i) the number of microphones included in each of the plurality of concentric circles and (ii) the radius of each of the plurality of concentric circles, a combination indicating directional characteristics with the smallest difference from a target value of the directional characteristics of the microphone array, where the plurality of combinations satisfy the constraint conditions (col.2 lien 50-65 & col.10 line 20-30 & col.11 line 20-35).  

2. (original) The method for determining microphone position according to claim 1, wherein the selecting includes selecting the combination of the number of microphones included in each of the plurality of concentric circles and the radius of each of the plurality of concentric circles that indicates the directional characteristics with the smallest difference from the target value by using a variable vector including the number of the microphones included in each of the plurality of concentric circles and the radius of each of the plurality of concentric circles, as a mutant vector used in a differential evolution algorithm (col.5 line 50-67).  

3. (original) The method for determining microphone position according to claim 1, wherein the constraint condition acquiring includes acquiring the number of a plurality of sound source localization microphones used for specifying a direction of a sound source, as one of the constraint conditions (col.10 line 20-30 & col.11 line 20-35.  

4. (original) The method for determining microphone position according to claim 1, wherein the constraint condition acquiring includes acquiring a radius of an outermost concentric circle of the plurality of concentric circles, as one of the constraint conditions (col.10 line 20-30).  

5. (original) The method for determining microphone position according to claim 1, wherein the constraint condition acquiring includes acquiring the number of microphones included in each of the plurality of concentric circles being three or more, as one of the constraint conditions (fig.1 (102); col.5 line 5-15 & col.10 line 25-40).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 10,506,337 B2) and Chen (US 10,839,822 B2).

Claim 6, the method for determining microphone position according to claim 1, but the art never specify as  wherein the constraint condition acquiring includes acquiring a target value of the directional characteristics corresponding to a difference between the magnitude of a main lobe and the magnitude of a side lobe of the sensitivity to input sound signals, as one of the constraint conditions. 

	But the art as in Chen et al. (822) disclose of a constrain related to a target value of the directional characteristics corresponding to a difference between the magnitude of a main lobe and the magnitude of a side lobe of the sensitivity to input sound signals, as one of the constraint conditions (col.4 line 1-15 & col.8 line 35-45). Thus, one of the ordinary skills in the art could have modified the art by adding such target value of the directional characteristics corresponding to a difference between the magnitude of a main lobe and the magnitude of a side lobe of the sensitivity to input sound signals, as one of the constraint conditions so as to select the arrangement of the microphone for obtaining the desired look direction of the beams. 
 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 10,506,337 B2) 

7. (original) The method for determining microphone position according to claim 1, wherein the selecting includes: setting a vector including, as variables, the number of the plurality of concentric circles in which the plurality of microphones are arranged, the radius of each of the plurality of concentric circles, and the number of the microphones arranged in each of the plurality of concentric circles to an initial variable vector(fig.4; col.2 line 40-67; col.3 line 15-67; colcol.5 line 50-67; col.10 line 20-30; col.8 line 45-67/the concentric circles with variables of radius and number of microphones and intelligently adapt accordingly for optimization based on rules).  

	But chen et al. (337)’ lacked of the specific as the art never specify as calculating an initial objective function value which is a value indicating an error between an ideal value of the directional characteristics of the microphone array and the directional characteristics of the microphone array calculated using the initial variable vector; determining a plurality of updated variable vectors different from the initial variable vector; calculating a plurality of update objective function values, which are values indicating an error between the ideal value of the directional characteristics of the microphone array and the directional characteristics of the microphone array calculated using the plurality of updated variable vectors; and selecting, from among the initial objective function value and the plurality of update objective function values, a combination of positions of the plurality of microphones corresponding to a minimum objective function value.  


	But one of the ordinary skills in the art could have varied according to the various radius and number of microphones for optimization by adding such noted particular initial objective function value which is a value indicating an error between an ideal value of the directional characteristics of the microphone array and the directional characteristics of the microphone array calculated using the initial variable vector; determining a plurality of updated variable vectors different from the initial variable vector; calculating a plurality of update objective function values, which are values indicating an error between the ideal value of the directional characteristics of the microphone array and the directional characteristics of the microphone array calculated using the plurality of updated variable vectors; and selecting, from among the initial objective function value and the plurality of update objective function values, a combination of positions of the plurality of microphones corresponding to a minimum objective function value for achieving the same result so as to accommodate different arrangement of microphone and rings thus to provide the beamformer according to the variant arrangements. 
	
	




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654